ON APPLICATION FOR WRIT OF ERROR
PER CURIAM.
On the authority of Duhig v. Peavy-Moore Lumber Co., 135 Tex. 503, 144 S.W.2d 878, the Court of Civil Appeals has held that the one-eighth of the royalty reserved by Mrs. A. Mae Weeden et al. in their deed to Austin and Bristow must be carved out of the one-fourth mineral interest reserved by Austin and Bristow in their deed to R. E. Selman. 402 S.W.2d 520. We are in agreement with this holding, and the application for writ of error is Refused, No Reversible Error.
Petitioners argue that the contrary conclusion is indicated by our opinion in Pich v. Lankford, 157 Tex. 335, 302 S.W.2d 645, where it was said that the royalty interest adjudged to Mrs. Fuehr would ordinarily be carved proportionately from the two mineral ownerships. We were not concerned with' the Duhig rule in Pi'ch, and the statement upon which petitioners rely should be read in that light.